UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 09891 Dreyfus Opportunity Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30* Date of reporting period: July 1, 2011-June 30, 2012 * For Dreyfus Natural Resources Fund. Fiscal year end is 10/31 for Dreyfus Global Sustainability Fund. Item 1. Proxy Voting Record Dreyfus Opportunity Funds Dreyfus Global Sustainability Fund Dreyfus Opportunity Funds - Dreyfus Global Sustainability Fund liquidated on April 13, 2012. ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For Withhold Management 1.5 Elect Director Edward M. Liddy For Withhold Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For Withhold Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against Against Shareholder 9 Cease Compliance Adjustments to Against Against Shareholder Performance Criteria 10 Pro-rata Vesting of Equity Plans Against For Shareholder AEON CO. LTD. Ticker: 8267 Security ID: J00288100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles To Set Record Date for For For Management Interim Dividends 2.1 Elect Director Hayashi, Naoki For For Management 2.2 Elect Director Okada, Motoya For For Management 2.3 Elect Director Mori, Yoshiki For For Management Elect Director Toyoshima, Masaaki For For Management 2.5 Elect Director Kurashige, Hideki For For Management 2.6 Elect Director Ikuta, Masaharu For For Management 2.7 Elect Director Sueyoshi, Takejiro For For Management 2.8 Elect Director Tadaki, Keiichi For For Management 2.9 Elect Director Sato, Ken For For Management 3 Approve Takeover Defense Plan (Poison For Against Management Pill) ALCOA INC. Ticker: AA Security ID: 013817101 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: FEB
